DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-6, 12-18, 25-30, 36-42 and 51 have been examined in this application. Claims 1 and 25 are amended. Claims 19-24, 43-48, 50 and 52 are withdrawn. Claims 7-11, 31-35 and 49 are cancelled. This is a Final Office Action in response to Arguments and Amendments filed on 1/5/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Arguments and Amendments” dated 1/5/2022, with respect to the “Claim Rejections under 35 USC 103” section on pages 10-14, the Applicant argues that the prior art does not disclose the amended claim language, including the specifics of the warning timing: “wherein the preset time is related to a braking time of the target vehicle; and the performing the illegal vehicle warning on the target vehicle at the preset time before the collision time comprises: transmitting the vehicle information of the detected illegal vehicle in the preset area to the target vehicle at a moment before the collision time minus the braking time; or transmitting illegal vehicle warning information to the target vehicle at a moment before the collision time minus the braking time”. In particular, the Applicant argues on page 13 that Ohmori discloses determining when the TTC is equal to or smaller than the avoidance braking threshold and transmitting an avoidance braking command to the avoidance braking controller and Ohmori discloses determining that the TTC is equal to or smaller than the notification threshold and outputting a notification about avoidance braking. However, the Applicant argues that Ohmori fails to disclose transmitting illegal vehicle warning information to the target vehicle at a moment before the collision time minus the braking time. However, Ohmori discloses that the preset time for the warning is larger than the time required for avoidance braking as detailed in paragraphs [0043-0045] and Fig. 3 Steps S12, S14 and S16 in order to warn the driver to brake or to warn of the activation of automatic braking. Therefore, by performing the warning at a time before the timeframe required for avoidance braking leading to a collision, Ohmori discloses performing the warning at a moment before the collision time minus the braking time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6, 12-18, 25-30, 36-42 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2018/0089997 A1) in view of Shankwitz et al. (US 2009/0115638 A1) in further view of in further view of Ohmori et al. (US 2017/0358209 A1).

As per Claim 1, Ho et al. discloses a method for an illegal vehicle warning, which is executed by a traffic control unit, the method comprises: 
detecting an illegal vehicle in a preset area ([0025, 0033]; Fig. 2, Detect vehicle runs red light (illegal vehicle) at an intersection (preset area)); and 
receiving vehicle information of a target vehicle entering the preset area ([0028] Receive vehicle information of all vehicles in range of an intersection); 

	While Ho et al. discloses receiving transmitted information vehicle information of a target vehicle, Ho et al. does not disclose that the information is transmitted by the target vehicle. 

	However, Shankwitz teaches: vehicle information is transmitted by the target vehicle ([0058, 0062, 0065, 0085, 0091]; Fig. 7, Fig. 9 Vehicles transmit information to be read by infrastructure unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho et al. to include the above limitations as detailed in Shankwitz et al., with the motivation being to allow inexpensive, precise positioning determination in order to effectively Shankwitz et al. [0005, 0007-0010, 0058].
 	
	Furthermore, Ho et al. discloses: 
if it is determined that the target vehicle may collide with the illegal vehicle according to the vehicle information of the target vehicle and vehicle information of the detected illegal vehicle in the preset area, calculating a collision time of the target vehicle with the illegal vehicle, and performing the illegal vehicle warning on the target vehicle, so as to cause the target vehicle to avoid a collision with the illegal vehicle ([0028-0029, 0033]; Fig. 3-4 Warning is provided when it is determined that the meeting point time is within predetermined threshold based on vehicle information of all vehicles, including driving paths, and where one vehicle is in the intersection (based on vehicle information of target vehicle and illegal vehicle)), 
the performing the illegal vehicle warning on the target vehicle comprises: 
transmitting the vehicle information of the detected illegal vehicle in the preset area to the target vehicle; or transmitting illegal vehicle warning information to the target vehicle ([0017, 0021, 0028-0029, 0033] Warning information regarding vehicle running red light (illegal vehicle) may be transmitted to the target vehicle).

While Ho et al. discloses transmitting illegal vehicle warning information to the target vehicle to avoid collision, Ho et al. does not disclose: performing the vehicle warning on the target vehicle at a preset time before the collision time, wherein the preset time is related to a braking time of the target vehicle and performing the vehicle warning on the target vehicle at the preset time before the collision time comprises transmitting the illegal vehicle warning information to the target vehicle at a moment before the collision time minus the braking time; 

However, Ohmori et al. teaches: transmitting warning information to avoid collisions by performing the illegal vehicle warning on the target vehicle at a preset time before the collision time, wherein the preset time is related to a braking time of the target vehicle ([0043-0045]; Fig. 3 Steps S12, S14 and S16 Notification and alarm (warnings) are provided when time to collision is equal to or smaller than a notification threshold time or alarm threshold time (preset times) which are larger than a braking threshold time) and performing the vehicle warning on the target vehicle at the preset time before the collision time comprises transmitting the vehicle warning information to the target vehicle at a moment before the collision time minus the braking time ([0043-0045]; Fig. 2 Collision avoidance controller transmits notification and alarm signals at a moment when the TTC is larger than the avoidance braking time to alert the driver of the need to brake or the activation of avoidance braking. Therefore, the warning is issued at a moment before the collision time minus the braking time);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho et al. to include the above limitations, as detailed in Ohmori et al., with the motivation being to keep the driver informed and reliably avoid collisions as detailed in Ohmori et al. [0006, 0038].

As per Claim 2, Ho et al. discloses the method according to claim 1, wherein the method further comprises: 
receiving image information of at least one vehicle in the preset area transmitted by at least one road side unit in the preset area ([0023, 0025]; Fig. 2, Receive image information from the sensor unit 106 (roadside unit) including camera 106b]; 
the detecting the illegal vehicle in the preset area comprises: 
([0025, 0033] Detect vehicle running red light based on image information).

As per Claim 3, Ho et al. discloses the method according to claim 2, wherein the detecting the illegal vehicle in the preset area according to the image information of the at least one vehicle in the preset area comprises: 
detecting a vehicle running a red light in the preset area according to the image information of the at least one vehicle in the preset area ([0033] Detect vehicle running red light); or 
detecting a vehicle running in a converse direction in the preset area according to the image information of the at least one vehicle in the preset area.

As per Claim 4, Ho et al. discloses the method according to claim 1, further comprising: 
receiving, before the detecting an illegal vehicle in a preset area, vehicle information of at least one vehicle in the preset area ([0025, 0033] Receive image information of vehicle in intersection); 
	wherein the detecting the illegal vehicle in the preset area comprises: 
detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic rules of the preset area ([0033] Detect vehicle running red light based on image information and traffic signal information).

Ho et al. does not disclose: the vehicle information is transmitted by the at least one vehicle

Shankwitz et al. teaches: the vehicle information is transmitted by the at least one vehicle ([0058, 0062, 0065, 0085, 0091]; Fig. 7, Fig. 9, Vehicle information such as position, direction etc. is sent to infrastructure unit in order to provide warnings). 
	The motivation to combine Ho et al. and Shankwitz et al. is provided in rejection to claim 1. 

As per Claim 5, Ho et al. discloses the method according to claim 4, wherein the detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and the traffic rules of the preset area comprises: 
detecting a vehicle running a red light in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic control phase information Page 2 of 14PATENT Docket No. LPTF2466US App. No. 16/136,209of the preset area ([0033] Detect vehicle running red light based on image information and traffic signal information).

As per Claim 6, Ho et al. discloses the method according to claim 4, 

Ho et al. does not disclose: 
wherein the detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and the traffic rules of the preset area comprises: 
detecting a vehicle running in a converse direction in the preset area according to the vehicle information of the at least one vehicle in the preset area and an allowed driving direction of the preset area.

However, Shankwitz teaches: 
wherein the detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and the traffic rules of the preset area comprises: 
([0058, 0062, 0065, 0085]; Fig. 7, Fig. 9 Vehicle direction information is used to determine vehicle is going the wrong way).
	The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 1.

As per Claim 12, Ho et al. discloses the method according to claim 1, wherein the vehicle information of the target vehicle comprises at least one of the following: a speed of the target vehicle and position information of the target vehicle ([0025, 0028] Vehicle information includes speed and location of all vehicles in range of intersection).

As per Claim 13, Ho et al. discloses the method according to claim 12, wherein the information further comprises at least one of the following: 
identification information of the target vehicle, an accelerated speed of the target vehicle, a driving direction of the target vehicle and driving intention information of the target vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicles to warn is determined).

While Ho et al. discloses determining a driving direction of the target vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

However, Shankwitz et al. teaches: determining a driving direction based on target vehicle information ([0058, 0062, 0065, 0091]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz et al. is provided in rejection to claim 1.

As per Claim 14, Ho et al. discloses the method according to claim 4, wherein the vehicle information of the at least one vehicle comprises at least one of the following: 
a speed of the at least one vehicle and position information of the at least one vehicle ([0025, 0028, 0033] Vehicle information includes speed and location of all vehicles in range of intersection).

As per Claim 15, Ho et al. discloses the method according to claim 14, information further comprises at least one of the following: identification information of the at least one vehicle, an accelerated speed of the at least one vehicle, a driving direction of the at least one vehicle and driving intention information of the at least one vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicle running red light and acceleration is determined).

While Ho et al. discloses determining a driving direction of the at least one vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

	However, Shankwitz teaches: determining a driving direction based on vehicle information ([0058, 0062, 0065, 0085]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 1.

As per Claim 16, Ho et al. discloses the method according to claim 1, wherein the vehicle information of the illegal vehicle comprises at least one of the following: 
illegal behavior information of the illegal vehicle, and position information of the Page 4 of 14PATENTDocket No. LPTF2466US App. No. 16/136,209 illegal vehicle ([0033] Vehicle is determined to run red light based on position information).

As per Claim 17, Ho et al. discloses the method according to claim 16, wherein the information further comprises at least one of the following: 
a speed of the illegal vehicle, identification information of the illegal vehicle, an accelerated speed of the illegal vehicle and a driving direction of the illegal vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicle running red light and acceleration is determined).

While Ho et al. discloses determining a driving direction of the target vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

	However, Shankwitz teaches: determining a driving direction based on target vehicle information ([0058, 0062, 0065, 0091]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 1. 

As per Claim 18, Ho et al. discloses the method according to claim 1, wherein the preset area is an intersection or a curve ([0033] Intersection).

As per Claim 25, Ho et al. discloses an apparatus for an illegal vehicle warning, which is integrated into a traffic control unit, the apparatus comprising: a memory and a processor; 
wherein the memory is configured to store program codes ([0019-0020]; Fig. 2 Storage circuit 206); 
([0019-0020]; Fig. 2 Processor circuit 202): 
detecting an illegal vehicle in a preset area ([0025, 0033]; Fig. 2, Detect vehicle runs red light (illegal vehicle) at an intersection (preset area)); and 
receiving vehicle information of a target vehicle entering the preset area ([0028] Receive vehicle information of all vehicles in range of an intersection); 

	While Ho et al. discloses receiving transmitted information vehicle information of a target vehicle, Ho et al. does not disclose that the information is transmitted by the target vehicle. 

	However, Shankwitz teaches: vehicle information is transmitted by the target vehicle ([0058, 0062, 0065, 0085, 0091]; Fig. 7, Fig. 9 Vehicles transmit information to be read by infrastructure unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho et al. to include the above limitations as detailed in Shankwitz et al., with the motivation being to allow inexpensive, precise positioning determination in order to effectively warn vehicles of dangerous actions and increase safety as details in Shankwitz et al. [0005, 0007-0010, 0058].
 	
	Furthermore, Ho et al. discloses: 
if it is determined that the target vehicle may collide with the illegal vehicle according to the vehicle information of the target vehicle and vehicle information of the detected illegal vehicle in the preset area, calculating a collision time of the target vehicle with the illegal vehicle, and performing the ([0028-0029, 0033]; Fig. 3-4 Warning is provided when it is determined that the meeting point time is within predetermined threshold based on vehicle information of all vehicles, including driving paths, and where one vehicle is in the intersection (based on vehicle information of target vehicle and illegal vehicle)), 
the performing the illegal vehicle warning on the target vehicle comprises: 
transmitting the vehicle information of the detected illegal vehicle in the preset area to the target vehicle; or transmitting illegal vehicle warning information to the target vehicle ([0017, 0021, 0028-0029, 0033] Warning information regarding vehicle running red light (illegal vehicle) may be transmitted to the target vehicle).

While Ho et al. discloses transmitting illegal vehicle warning information to the target vehicle to avoid collision, Ho et al. does not disclose: performing the vehicle warning on the target vehicle at a preset time before the collision time, wherein the preset time is related to a braking time of the target vehicle and performing the vehicle warning on the target vehicle at the preset time before the collision time comprises transmitting the illegal vehicle warning information to the target vehicle at a moment before the collision time minus the braking time; 

However, Ohmori et al. teaches: transmitting warning information to avoid collisions by performing the illegal vehicle warning on the target vehicle at a preset time before the collision time, wherein the preset time is related to a braking time of the target vehicle ([0043-0045]; Fig. 3 Steps S12, S14 and S16 Notification and alarm (warnings) are provided when time to collision is equal to or smaller than a notification threshold time or alarm threshold time (preset times) which are larger than a braking threshold time) and performing the vehicle warning on the target vehicle at the preset time ([0043-0045]; Fig. 2 Collision avoidance controller transmits notification and alarm signals at a moment when the TTC is larger than the avoidance braking time to alert the driver of the need to brake or the activation of avoidance braking. Therefore, the warning is issued at a moment before the collision time minus the braking time);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho et al. to include the above limitations, as detailed in Ohmori et al., with the motivation being to keep the driver informed and reliably avoid collisions as detailed in Ohmori et al. [0006, 0038].

As per Claim 26, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the processor is further configured to perform the following steps: 
	receiving image information of at least one vehicle in the preset area transmitted by at least one road side unit in the preset area ([0023, 0025]; Fig. 2, Receive image information from the sensor unit 106 (roadside unit) including camera 106); 
detecting the illegal vehicle in the preset area according to the image information of the at least one vehicle in the preset area ([0025, 0033] Detect vehicle running red light based on image information).

As per Claim 27, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 26, wherein the processor is further configured to perform the following steps: 
	detecting a vehicle running a red light in the preset area according to the image information of the at least one vehicle in the preset area ([0033] Detect vehicle running red light); or 


As per Claim 28, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the processor is further 6Application No. 16/136,209Reply to Office action configured to perform the following steps: US App. No. 16/136,209
 receiving, before the detecting an illegal vehicle in a preset area, vehicle information of at least one vehicle in the preset area ([0025, 0033] Receive image information of vehicle in intersection); 
detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic rules of the preset area ([0033] Detect vehicle running red light based on image information and traffic signal information).

Ho et al. does not disclose: the vehicle information is transmitted by the at least one vehicle

However, Shankwitz et al. teaches: the vehicle information is transmitted by the at least one vehicle ([0058, 0062, 0065, 0085, 0091]; Fig. 7, Fig. 9, Vehicle information such as position, direction etc. is sent to infrastructure unit in order to provide warnings). 
The motivation to combine Ho et al. and Shankwitz et al. is provided in rejection to claim 25.

As per Claim 29, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 28, wherein the processor is further configured to perform the following step: detecting a vehicle running a red light in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic control phase information Page 2 of 14PATENT Docket No. LPTF2466US App. No. 16/136,209of the preset area ([0033] Detect vehicle running red light based on image information and traffic signal information).

 Claim 30, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 28, wherein the processor is further configured to perform the following step: 

Ho et al. does not disclose: 
detecting a vehicle running in a converse direction in the preset area according to the vehicle information of the at least one vehicle in the preset area and an allowed driving direction of the preset area.

However, Shankwitz teaches: 
detecting a vehicle running in a converse direction in the preset area according to the vehicle information of the at least one vehicle in the preset area and an allowed driving direction of the preset area ([0058, 0062, 0065, 0085]; Fig. 7, Fig. 9 Vehicle direction information is used to determine vehicle is going the wrong way).
	The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 25. 

As per Claim 36, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the vehicle information of the target vehicle comprises at least one of the following: a speed of the target vehicle and position information of the target vehicle ([0025, 0028] Vehicle information includes speed and location of all vehicles in range of intersection).

As per Claim 37, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the information further comprises at least one of the following: 
identification information of the target vehicle, an accelerated speed of the target vehicle, a driving direction of the target vehicle and driving intention information of the target vehicle, wherein ([0033] Direction of vehicles to warn is determined).

While Ho et al. discloses determining a driving direction of the target vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

However, Shankwitz et al. teaches: determining a driving direction based on target vehicle information ([0058, 0062, 0065, 0091]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz et al. is provided in rejection to claim 25.

As per Claim 38, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 28, wherein the vehicle information of the at least one vehicle comprises at least one of the following: a speed of the at least one vehicle and position information of the at least one vehicle ([0025, 0028, 0033] Vehicle information includes speed and location of all vehicles in range of intersection).

As per Claim 39, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 38, Page 8 of 14PATENT Docket No. LPTF2466 US App. No. 16/136,209 wherein the information further comprises at least one of the following: identification information of the at least one vehicle, an accelerated speed of the at least one vehicle, a driving direction of the at least one vehicle and driving intention information of the at least one vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicle running red light and acceleration is determined).

While Ho et al. discloses determining a driving direction of the at least one vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

	However, Shankwitz teaches: determining a driving direction based on vehicle information ([0058, 0062, 0065, 0085]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 25.

As per Claim 40, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the vehicle information of the illegal vehicle comprises at least one of the following: illegal behavior information of the illegal vehicle and position information of the illegal vehicle ([0033] Vehicle is determined to run red light based on position information).

As per Claim 41, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 40, wherein the , wherein the information further comprises at least one of the following: 
a speed of the illegal vehicle, identification information of the illegal vehicle, an accelerated speed of the illegal vehicle and a driving direction of the illegal vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicle running red light and acceleration is determined).

While Ho et al. discloses determining a driving direction of the target vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

	However, Shankwitz teaches: determining a driving direction based on target vehicle information ([0058, 0062, 0065, 0091]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
	The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 25. 

 Claim 42, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the preset area is an intersection or a curve ([0033] Intersection).

As per Claim 51, Ho et al. discloses a non-transitory computer readable storage medium, comprising instructions, which, when being executed on a computer, cause the computer to perform the method of claim 1 ([0019-0020]; Fig. 2 Roadside unit 104).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619